Case: 20-40688     Document: 00516258648         Page: 1     Date Filed: 03/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 29, 2022
                                  No. 20-40688
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ahmed Ibrahim Dige,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:19-CR-1792-1


   Before Dennis, Elrod, and Duncan, Circuit Judges.
   Per Curiam:*
          Ahmed Dige pleaded guilty to enticement of a minor to engage in
   sexual activity, in violation of 18 U.S.C. §§ 2422(b), 2427. He now appeals
   the district court’s acceptance of his guilty plea based on three grounds:
   (1) the indictment was defective because it failed to give him adequate notice
   of the charge against him; (2) there was no factual basis in the record to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40688        Document: 00516258648              Page: 2       Date Filed: 03/29/2022




                                         No. 20-40688


   support his guilty plea; and (3) his guilty plea was involuntary (and therefore
   constitutionally invalid) under Rule 11 of the Federal Rules of Criminal
   Procedure because the district court failed to inform him of the essential
   elements of the charged offense. We conclude that he cannot prevail under
   the appropriate standard of review.
           Because Dige failed to object in the district court as to any of the issues
   raised on appeal, we review for plain error. See United States v. Fairley, 880
   F.3d 198, 206 (5th Cir. 2018) (reviewing an unpreserved indictment
   sufficiency claim for plain error); United States v. Walker, 828 F.3d 352, 354
   (5th Cir. 2016) (reviewing an unpreserved factual sufficiency claim for plain
   error); United States v. Vonn, 535 U.S. 55, 58–59 (2002) (reviewing an
   unpreserved Rule 11 claim for plain error). To prevail under plain error
   review, a party must establish: (1) “an error” that is (2) “clear and obvious”
   and (3) affects the claimant’s “substantial rights.” Walker, 828 F.3d at 354
   (quotation omitted). Even if a claimant satisfies these three requirements,
   we still have the “discretion” to correct the error and will only do so if “the
   error seriously affects the fairness, integrity, or public reputation of judicial
   proceedings.” Id. (quotation omitted). Importantly, a “lack of binding
   authority is often dispositive in the plain-error context.” United States v.
   Gonzalez, 792 F.3d 534, 538 (5th Cir. 2015).
           Dige’s arguments, although technically distinct, are all based on his
   contention that § 2422(b) necessarily incorporates 18 U.S.C. § 2251(a), a
   specific intent offense for the production of child pornography. 1 Specifically,


           1
             Under § 2422(b), regarding coercion and enticement of a minor, the Government
   is required to prove that the defendant: (1) used a facility or means of interstate commerce
   to commit the offense, (2) with awareness that the person he communicated with was
   younger than eighteen, and (3) knowingly persuaded, induced, enticed, or coerced the
   minor (4) to engage in “any sexual activity for which any person can be charged with a
   criminal offense.” See United States v. Rounds, 749 F.3d 326, 333 (5th Cir. 2014).




                                                2
Case: 20-40688        Document: 00516258648              Page: 3       Date Filed: 03/29/2022




                                         No. 20-40688


   Dige argues that: (1) the indictment fails to include the essential elements for
   the production of child pornography, the criminal act addressed by § 2251(a);
   (2) the factual basis lacked support of specific intent, as required by
   § 2251(a); and (3) the district court was required to explain the essential
   elements of § 2251(a). However, neither Dige, nor the Government, cites to
   any binding precedent establishing this incorporation requirement (or lack
   thereof). Nor can we independently locate such authority. 2 Under the
   circumstances, we cannot say that the district court committed a clear or
   obvious error. Gonzalez, 792 F.3d at 538.
           AFFIRMED.




   Specifically, the term “sexual activity for which any person can be charged with a criminal
   offense” is defined in 18 U.S.C. § 2427 and includes “the production of child
   pornography.” 18 U.S.C. § 2251(a) is a statute addressing child pornography.
           2
            We observe that our caselaw, though not directly on point, suggests that it is
   unnecessary to establish all the elements of § 2251(a) for a conviction under § 2422(b). See
   United States v. Hubbard, 480 F.3d 341, 348 (5th Cir. 2007) (rejecting the notion that
   “Congress intended to import the elements of the offenses delineated in . . . sections of
   chapter 109A into § 2252A(b)(1) to define the state convictions that would cause the
   minimum sentence to apply”).




                                                3